Appeal by the defendant, as limited by his brief, from so much of an order of the County Court, Westchester County (Cacace, J.), dated September 4, 2012, as, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The defendant contends that the County Court improperly assessed 15 points under risk factor one for the infliction of physical injury upon the victim during the commission of the subject crimes. However, we agree with the County Court that the People proved by clear and convincing evidence that the underlying crimes caused substantial pain to the victim so as to warrant the assignment of those points. In light of our determination, the defendant’s remaining contentions have been rendered academic.
Accordingly, the County Court properly designated the defendant a level three sex offender under Correction Law article 6-C.
Mastro, J.P, Dillon, Leventhal and Duffy, JJ., concur.